UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7285


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JARROT A. COOPER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:03-cr-00590-SB-1; 9:08-cv-70028-SB)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jarrot A. Cooper, Appellant Pro Se. Robert Hayden Bickerton,
John Charles Duane, Peter Thomas Phillips, Assistant United
States Attorneys, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jarrot A. Cooper seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2000).

A    certificate      of     appealability           will       not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2000).           A    prisoner          satisfies       this

standard    by     demonstrating        that       reasonable         jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district         court         is     likewise          debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.    2001).       We    have    independently            reviewed       the

record   and      conclude       that   Cooper       has    not       made    the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      the    court      and    argument          would    not    aid    the

decisional process.

                                                                                     DISMISSED




                                              2